Hogan
Lovells

Hogan Lovells US LLP
390 Madison Avenue
New York, NY 10017
T +1212 918 3000

F +1212 918 3100
www, hoganlovells.com

June 11, 2019
VIA ECF

Honorable Richard M. Berman
United States District Judge
Southern District of New York
United States Courthouse

500 Pearl Street

New York, NY 10007-1312

Re: United States v. Ramses Owens, et al., 18 CR. 693 (RMB)

Dear Judge Berman:

We represent Richard Gaffey in the above-referenced matter. Mr. Gaffey respectfully submits
this letter, with the consent of the government, to request an extension of time to file his reply to
the Government’s Memorandum of Law in Opposition to Defendants’ Motion to Compel (Dkt.
No. 96), which is presently due on June 12, 2019. Mr. Gaffey requests an extension until June
17, 2019, to file his reply. This is Mr. Gaffey’s first request for such relief.

Mr. Gaffey requests this extension to file his reply in order to consider additional information
contained in the government’s opposition, as well as a recent document production made by the
government on June 10, 2019. In addition, I was traveling internationally on business much of
last week.

Accordingly, on consent of the government, Mr. Gaffey requests an extension to submit a reply
to the Government’s Memorandum of Law in Opposition to Defendants’ Motion to Compel
(Dkt. No. 96) to June 17, 2019.

Respectfully submitted,

A141 Dee

~ Robert B. Buehler
Tel.: 212 918 3261
robert.buehler@hoganlovells.com

cc: Counsel of Record

Hogan Lovells US LLP is a limited diability partnership registered in ihe District of Columbia. “Hogan Lovells” is an intemational legal practice that meludes Hogan Lovells US
LLP and Hogan Lovells International LLP, with offices in’ Alicante Amsterdam Baltimore Bejing Brussels Caracas Colorado Springs Denver Oubai Dusseldorf
Frankfurt Hamburg Hanoi Ho Chi Minh City Hong Kong Houston Johannesburg London Los Angeles Luxembourg Madrid Mexico City Miami Milan Monterrey
Moscow Munich New York Northern Virginia Paris Perth Philadelphia Riode Janeiro Rome SanFrancisco SéoPaulo Shanghai Silicon Valtey Singapore
Sydney Tokyo Ulaanbaatar Warsaw Washington DC Associated offices: Budapest Jakarta Jeddah Riyadh Zagreb. For more information see www hoganlovells.com
